Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6, 9-10 is/are rejected under 35 U.S.C. 102 as being unpatentable over VAN PHAN WO 2020/081060 in view Wang US 20210359778

1. A method at a node of a wireless communication network (VAN PHAN: fig. 9, unit 150), comprising: 
establishing, with one or more user equipment (UEs) of the wireless communication network, a packet data unit (PDU) session for communication of messages for one or more protocols including precision time protocol (PTP) messages associated with one or more timing domains (VAN PHAN: fig. 9, step 930-940 [0184, 0192, 0199, 0202-0203] - In block 930, C-plane connection setup and signaling related to TSN are performed between the UE 110, the serving RAN node 170, the TSN support NF 150, and the AMF/SMF/PCF/AF 905. The label of “AMF/SMF/PCF/AF” means there is some function in the serving 5G network that performs some or all of these functions.[00203] The UE side boundary TSN switch 36 sends (see signaling 935) via PTP a meahLinkDelayThresh 906 to the TSN serving UE 110. The meanLinkDelayThresh 906 is for use by the serving 5G network and is maximum propagation delay threshold 605 described above. The TSN serving UE 110 forwards, via PTP, a MaxPropDelayThres 941 to the TSN support NF 150 via signaling 940. The MaxPropDelayThres 941 is a maximum propagation delay threshold to be used by the serving 5G network 100 and is similar to the meanLinkDelayThresh 906 e.g., the content/value of these thresholds maybe the same); 
receiving, at the node, a downstream PTP message associated with a timing domain (VAN PHAN: fig. 9, step 950-945 [0203] - Similar operations occur from the other side of the network: the UPF side boundary TSN switch 37 sends (see signaling 950) via PTP a meanLinkDelayThresh 907 to the AMF/SMF/PCF/AF 905; and the AMF/SMF/PCF/AF 905 forwards, via PTP, a MaxPropDelayThres 946 to the TSN support NF 150 via signaling 945. The thresholds 941, 946 maybe the same, although in some embodiments, the UL threshold (e.g., threshold 941) and the DL threshold (e.g., threshold 946) maybe different); and 
sending, from the node, the downstream PTP message to the one or more UEs based at least in part on the one or more timing domains associated with the established PDU session (VAN PHAN: fig. 9, [0204] - In block 955, the TSN support NF 150 performs the operation of determining a deterministic lifetime for PTP packets. In an example, the deterministic lifetime is D5.sub.G 620, as in the examples described above. In block 960, the operation of initiating the connection setup for PTP with the deterministic lifetime for PTP packets is performed between the TSN support NF 150 and the AMF/SMF/PCF/AF 905. Note that the TSN support NF 150 and the AMF/SMF/PCF/AF 905 are involved in the PDU session management and configuration of QoS and therefore use the deterministic lifetime for this management and configuration. In block 965, the PDU session and associated DRB set up for PTP transfer with QoS and timing configuration including the deterministic lifetime for PTP packets, and this occursbetween the TSN serving UE 110, the serving RAN node 170, the TSN support NF 150, the AMF/SMF/PCF/AF 905, and the UPF 38. The signaling 970 indicates that the PTP communication occurs between the UE side boundary TSN switch 36 and the UPF side boundary TSN switch 37).
	Wang further teaches the term “node” (Wang: fig. 7-8, UPF) in order to allowing the UPF (and/or TP function) to relay the TSN external clock along with the information of the time stamp of the TP (using 5G internal system clock) to the UE [0088]
Thus, it would have been obvious to one ordinary skill in art before the effective filing date of the claim invention to include the above recited limitation into VAN PHAN’s invention in order to allowing the UPF (and/or TP function) to relay the TSN external clock along with the information of the time stamp of the TP (using 5G internal system clock) to the UE [0088], as taught by Wang.

2. The method of claim 1, wherein further comprising: receiving, at the node, the one or more indicators of the one or more timing domains supported by the one or more UEs; wherein the established PDU session supports PTP messages for the one or more timing domains. (VAN PHAN: fig. 6-9, [0201-0204], Wang: fig. 7-10 [0107]).

3. The method of claim 1, wherein sending the downstream PTP message to the one or more UEs comprises: determining that the one or more UEs support the timing domain associated with the downstream PTP message based at least in part on the one or more indicators of the one or more timing domains supported by the one or more UEs indicating the timing domain, wherein sending the downstream PTP message to the one or more UEs is based at least in part on the determining (VAN PHAN: fig. 6-9, [0201-0204], Wang: fig. 7-10 [0107]).

6. The method of claim 1, wherein further comprising: receiving an upstream PTP packet including one or more indicators of the one or more timing domains supported by the one or more UEs (VAN PHAN: fig. 6-9, [0201-0204], Wang: fig. 7-10 [0107]).

9. The method of claim 1, wherein the node is one of an access and mobility management function (AMF), a user plane function (UPF) or a base station (VAN PHAN: fig. 9, [0201-0204], Wang: fig. 7-10 [0107]).

10. The method of claim 1, wherein the wireless network comprises a time sensitive network (TSN) (VAN PHAN: fig. 9, [0201-0204], Wang: fig. 7-10 [0107]).


Claim(s) 31 is/are rejected under 35 U.S.C. 102 as being unpatentable over VAN PHAN-Wang in view of Kajio US 20190207862

31. The method of claim 1, The method of claim 6, wherein the one or more indicators of the one or more timing domains supported by the one or more UEs comprise a virtual local area network tag associated with the upstream PTP packet (VAN PHAN: fig. 6, unit 650, [0185, 0187], Wang: fig. 14 [0112-0115]).
Kajio further teaches a virtual local area network tag (Kajio: [0081) in order to identify a tag of Virtual Local Area Network (VLAN), or the like, indicating each type, to the one frame.
Thus, it would have been obvious to one ordinary skill in art before the effective filing date of the claim invention to include the above recited limitation into VAN PHAN’s invention to identify a tag of Virtual Local Area Network (VLAN), or the like, indicating each type, to the one frame [0081], as taught by Kajio.

Claim(s) 32 is/are rejected under 35 U.S.C. 102 as being unpatentable over VAN PHAN-Wang in view of TZENG US 20140177653

32. The method of claim 6, wherein the one or more indicators of the one or more timing domains supported by the one or more UEs comprise a domain number included in a header associated with the upstream PTP packet (Wang: fig. 5-6 [0072])
TZENG further teaches a domain number included in a header associated with an PTP message (TZENG: [0061, 0077]) in order to make the system more efficient for network time synchronization.
Thus, it would have been obvious to one ordinary skill in art before the effective filing date of the claim invention to include the above recited limitation into VAN PHAN’s invention in order to make the system more efficient for network time synchronization, as taught by TZENG.

Regarding claims 11-13, 16, 19-23, 26, 29-30, 33-36, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-3, 6, 9-10, 31-32, where the difference used is a “apparatus” & “non-transitory computer-readable storage medium” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102 as being anticipated by Wang US 20210359778.
establishing, with one or more user equipment (UEs) of the wireless communication network, a packet data unit (PDU) session for communication of messages for one or more protocols including precision time protocol (PTP) messages associated with one or more timing domains (Wang: fig. 7-8 [0086-0103]);
receiving, at the node, a downstream PTP message associated with a timing domain (Wang: fig. 7-8 [0086-0103]); and
sending, from the node, the downstream PTP message to the one or more UEs based at least in part on the one or more timing domains associated with the established PDU session (Wang: fig. 7-8 [0086-0103])

Claim(s) 2-3, 6, 9-10, 11-13, 16, 19-23, 26, 29-36 is/are rejected under 35 U.S.C. 102 as being unpatentable over Wang in view of VAN PHAN, Kajio & TZENG US 20140177653 as stated above.

Response to Amendment
Applicant's arguments with respect to claim(s) 1-3, 6, 9-10, 11-13, 16, 19-23, 26, 29-36 have been considered but are moot in view of the new ground(s) of rejection.

Remark: 
The examiner stresses that the claims are too broad and require detail or specialization of the steps as recited in the claims. Alone and as claimed, the limitations are too open. 
           Examiner has cited particular portions of the references as applied to each claim limitation for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
            In addition, an interview could expedite the prosecution.

Conclusion
  	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415